664 S.E.2d 195 (2008)
In the Matter of Daniel J. LEVY (4 cases).
Nos. S08Y0776, S08Y0777, S08Y0778, S08Y0979.
Supreme Court of Georgia.
July 7, 2008.
Reconsideration Denied July 25, 2008.
Jenny K. Mittelman, State Bar of Georgia, William P. Smith, III, General Counsel, State Bar of Georgia.
*196 PER CURIAM.
These disciplinary matters are before the Court pursuant to four Notices of Discipline filed by the State Bar alleging that Respondent Daniel J. Levy violated Rules 1.3, 1.4, 1.16, 3.2, 5.5, 8.1, 8.4 and 9.3 of the Rules of Professional Conduct found in Bar Rule 4-102(d). The maximum sanction for a single violation of Rule 1.3, 5.5, 8.1 or 8.4 is disbarment, while the maximum sanction for a single violation of Rule 1.4, 1.16, 3.2 or 9.3 is a public reprimand.
Although each Notice of Discipline deals with different clients, each shows that Levy agreed to represent a client in a legal matter; that he essentially abandoned each client after doing some work on their cases; that he failed to file appropriate pleadings, motions, or responses in the clients' cases, and that in most cases, his failures led to dismissal of their cases or appeals or interruption of their negotiations; that he refused or failed to communicate with those clients about the status of their cases despite requests that he do so; and that he failed to withdraw from representation of those clients. It appears that Levy essentially has abandoned the practice of law without advising any of these clients. In each of these cases, Levy was properly served with a Notice of Investigation by publication, but he failed or refused to answer the Notice of Investigation. Based on these facts, the Investigative Panel determined that Levy violated Rules 1.3, 1.4, 1.16, 3.2, 5.5, 8.1, 8.4 and 9.3 of the Rules of Professional Conduct found in Bar Rule 4-102(d). The Investigative Panel properly served Levy with Notices of Discipline recommending that he be disbarred and, as Levy has failed to reject those Notices pursuant to Bar Rule 4-208.3, these matters are now ripe for review by this Court. See Bar Rule 4-208.1(b).
We have reviewed the files in each of these matters and find in aggravation, that Levy has multiple violations in each case and that multiple disciplinary matters are being pursued simultaneously, thereby evidencing a pattern and practice of wrongful behavior on Levy's part. Thus, although Levy has no prior disciplinary history, we believe that the circumstances of this case warrant disbarment. Accordingly, we hereby order that the name of Daniel J. Levy be removed from the rolls of persons entitled to practice law in the State of Georgia. Levy is reminded of his duties under Bar Rule 4-219(c).
Disbarred.
All the Justices concur.